Citation Nr: 0721203	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
retropatellar pain syndrome, with grade II chondromalacia, 
right, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
laxity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1991 to July 1994.

This appeal was brought before the Board of Veterans' Appeals 
(the Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In July 2006, the Board denied entitlement to an increased 
(compensable) evaluation for stress fracture residuals of the 
right foot.  The Board remanded the issues shown on the front 
cover of his decision.


FINDINGS OF FACT

1.  The veteran's right knee patellar pain syndrome is 
manifested by no more than slight decrease in flexion, 
without swelling or joint effusion; extension is full; there 
is tenderness at the medial and lateral joint lines without 
incoordination although there is some fatigability and pain 
particularly on active use, and reportedly monthly flare-ups; 
X-rays are negative for degenerative changes. 

2.  The veteran has had right knee surgery on several 
occasions in the past; he now has no more than mild 
demonstrated right knee laxity, at most, without significant 
instability or subluxation; he complains of occasional 
locking and has signs of very mild knee and thigh atrophy. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee retropatellar pain syndrome, grade II 
chondromalacia, are not met.  38 U.S.C.A. § 1155, 5103 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003-5014 (2006).


2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right knee laxity have not been 
met.  38 U.S.C.A. § 1155, 5103; 38 C.F.R. §§ 3.159, 3.321, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.  
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for increase compensation in 
October 2003.  The RO provided pre-adjudication VCAA notice 
by letter dated in December 2003.  He was notified that VA 
would obtain pertinent data to include VA records, and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  He was asked in essence to 
submit any evidence in his possession.  Subsequent SOC and 
SSOCs advised him of what action was being taken, what 
evidence was of record and what was required.  Notice 
compliant with Dingess was provided in a July 2006 letter, 
and subsequent process and adjudication were afforded by a 
February 2007 SSOC.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Any defect with respect to timing of 
notice of effective dates was harmless error.  See Mayfield, 
supra.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, the veteran 
has not claimed any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development on this 
issue.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The Board finds that the 
veteran has been given every reasonable opportunity to 
participate and has, in fact, actively participated in the 
documentation and pursuit of his claim.

Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.

According to DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis. DC 5003, states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59. Specific 
Diagnostic Code provisions relate to arthritis as others are 
available for rating limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Service connection was granted for retropatellar pain 
syndrome of the right knee by rating action in January 1996.  
A 10 percent rating was assigned.  By rating decision of July 
2001 the RO granted a separate 10 percent rating for right 
knee laxity.  

Outpatient records from early November 2002 show that right 
knee magnetic resonance imaging (MRI) done in September 2002 
reflected chondromalacia patella but no tears of the meniscus 
or anterior cruciate ligament.  On physical examination there 
was no effusion, the knee was stable and anterior-posterior 
drawer sign and McMurray test were negative.  In mid November 
the right knee would flex to only 19 degrees with a mild 
"gritting" noise.  Extension was full at 180 degrees.  The 
examiner noted that while he had ongoing pain complaints, the 
MRI and X-ray findings did not confirm severe significant 
osseous changes in the knee.  It was noted that he had had 
knee surgery in the past, four times for his right and twice 
for his nonservice-connected left knee with supposed scraping 
and loss of cartilaginous tissue.  Subsequent outpatient 
reports primarily show prescription refills.

On VA orthopedic examination in January 2004, the veteran 
complained of significant bilateral knee pain with 
retropatellar grinding.  He said that flare-ups occurred 
about once a month when he was active; and that he was 
impacted in his ability to recreate.  The veteran said that 
while he had had prior surgery, the anterior cruciate 
ligament had not been reconstructed.  He wore a brace 
sometimes and used an assistive device.  He said he had some 
fatigability and weakness particularly when going down 
stairs.  The knee gave way at times but was not always 
unstable.  On physical examination range of motion was normal 
at 0 to 140 degrees.  He had moderate to severe retropatellar 
compression tenderness and crepitus.  Medial and lateral 
joint lines were not tender.  Medial collateral and lateral 
collateral ligaments were stable to varus and valgus stress, 
but Lachman's was plus one to plus two with an end point.  
Posterior drawer sign was absent.  There was mild effusion.  
He had mildly increased pain with resisted motion of the knee 
joint, and no more than mild incoordination.  X-ray of the 
right knee was normal.  The examiner felt that he had an 
additional 10 degree range of motion loss for DeLuca issues 
and that instability was mild (slight).

Another VA examination was undertaken in April 2004 
specifically with regard to the impact his disabilities were 
having on his working.  His last full time job was in 
maintenance which he was able to do, but had some problems 
with walking long distances, squatting, kneeling and climbing 
due to his knee pain.  He was presently a full-time student 
studying sociology.  He said that due to his knee, he was 
able to walk but not run for a mile and could stand for 10-15 
minutes.  He had difficulty climbing a flight of stairs.  He 
said he could sit for 15 minutes and then had to get up and 
stretch.  The examiner opined that he was capable at least of 
sedentary employment.  He was on pain medications but seemed 
to do well in that regard.  He was unable to do work that 
required certain types of physical labor.

Thereafter, the veteran complained that the most recent 
examiner had not reported all of the problems he identified 
at the time of the examination, and that he was much more 
severely impacted by his disabilities.

Information was received from a former employer relating to a 
maintenance mechanic job on which he had been given 
restrictions as to standing, etc. and had been on temporary 
disability for a period of time after July 2002.  He was 
terminated in that job in January 2003 and had been granted 
unemployment. 

Another VA orthopedic evaluation was undertaken in January 
2007.  The examiner noted that the entire file was reviewed, 
and noted pertinent findings from his history.  The veteran 
said that he continued to take hydrocodone for his bilateral 
knee pain, 1 every 4 hours.  He said the baseline pain in the 
right knee was 7-8 out of 10.  He said the right knee pain 
might increase and occasionally caused him to be off his feet 
for 12-24 hours in order to allow the pain to decrease.  He 
did not wear a knee brace.  He noticed his greatest pain 
during the course of the day was in the evening and when he 
was in bed.  The veteran was now working as a children's 
social worker for a medical clinic and was a counselor.  He 
had lost about 2 weeks of work in total in the past year 
because of episodes of right knee locking.  During such 
episodes, he said he had to use his hands to straighten the 
knee to try to get up from sitting.  These episodes would be 
followed by increased pain which might last as long as 3 days 
and had occurred twice in the prior year and were accompanied 
by swelling.  The knee also tended to give out going 
downstairs and upstairs; there was anterior infrapatellar 
knee pain.  He said he could only walk about half a block, 
and getting out of a car caused right knee swelling.  The 
veteran said he felt that knee was worse than it had been in 
2004 with increased locking and anterior and generalized knee 
pain.

On examination of the right knee, he had no pain moving round 
and there was no limp although he said his wife noted that he 
did sometimes limp.  Range of motion measured by a goniometer 
was full extension of the right knee to 0 degrees and 125 
degrees of flexion with pain beginning at 100 degrees.  There 
was no crepitus even with resistance to the quadriceps 
mechanism.  There was 3 cm. atrophy of the right thigh, 2 cm. 
atrophy of the right knee, and no atrophy of the right calf.  
There was no joint effusion or soft tissue swelling.  He had 
tenderness on the medial and lateral joint lines with severe 
tenderness of the inferior pole of the right knee.

Patellar alignment and tracking were normal of the right 
knee.  He complained of pain with medial and lateral 
translation at the patella but there was no subluxation or 
lateral tracking.  The right knee had a 1+ positive Lachman's 
with a firm endpoint.  Because of complaints of pain, pivot 
shifting could not be tested.  There was no varus or valgus 
laxity.  Anterior and posterior drawer signs were negative.  
Right quadriceps strength was 3/5; right hamstrings, 4/5.  
There was no incoordination.

X-rays of the right knee in various projections were all 
negative without any abnormal findings including degenerative 
changes, spurring, narrowing, and hypertrophic spur 
formation.  Pertinent diagnoses were patellofemoral pain 
syndrome, right knee; and partial anterior cruciate ligament 
tear, right knee.

The examiner opined that the veteran had anterior laxity of 
the right knee due to the partial anterior cruciate ligament 
tear.  There was no lateral instability or recurrent 
subluxation.  He had no findings of lack of coordination 
although history suggested lack of endurance, pain and 
fatigability.  He was noted to show muscle weakness with 
atrophy which had been present since the 1990's.

In assessing the veteran's current right knee complaints, it 
is noted that he has indeed had several surgical procedures, 
the last of which was in 1997.  Since then, he has primarily 
complained of pain for which he has been given various 
medications.  However, objective findings on repeated VA 
examinations have been fairly modest, with no sign of 
significant limitations of any motion albeit he complains of 
pain.  There is no current crepitus even with resistance, and 
while he has minimal atrophy of the knee and thigh, he is 
without effusion or soft tissue swelling.  He has tenderness 
on the medial and lateral joint lines with purported severe 
tenderness of the inferior pole of the right knee.

As for the right knee laxity, anterior and posterior drawer 
signs have been negative, and his knee has been consistently 
described as stable by the examiners.  In 2002 drawer and 
McMurray's signs were negative.  The January 2004 VA examiner 
described instability as mild, and the January 2007 examiner 
noted only 1+ positive Lachman's sign.  That examiner also 
noted that there had been very little findings on arthroscopy 
in 1997.  The evidence does not show more than slight 
subluxation or instability, and a rating in excess of 10 
percent is not warranted under Diagnostic Code 5257.

With regard to the veteran's right knee retropatellar pain 
syndrome rated on the basis of limitation of motion, VA 
examinations have shown, at most, slight limitation of 
flexion.  Extension has been consistently full.  Flexion was 
full in January 2004 and only slightly limited at 125 degrees 
in January 2007.  The levels of flexion and extension do not 
warrant a compensable evaluation under either or both 
Diagnostic Codes 5260 and 5261.  

The Board has considered whether ratings under other 
Diagnostic Codes would be appropriate and would result in a 
higher rating for the veteran's right knee disability.  
However,  Diagnostic Codes 5256, 5258 and 5259 are not 
applicable to the veteran's case.  Diagnostic Code 5256 
requires the presence of ankylosis, either favorable or 
unfavorable.  There is no indication in the objective record 
that the veteran has ankylosis of any kind in the right knee.  
Codes 5258 and 5259 require dislocation of the semilunar 
cartilage or removal of the semilunar cartilage, 
respectively.  Althought the veteran complains of episodes of 
locking, neither dislocation nor removal of the semilunar 
cartilage has been shown.  

The Board has also considered whether a higher rating is 
warranted in accordance with DeLuca v. Brown, supra.  
However, although the veteran has complaints of pain, at time 
severe, the Board concludes that the 10 percent ratings in 
effect for the laxity and limitation of knee motion 
adequately compensate for the degree of functional 
impairment.  As noted above, the objective findings of 
limitation of motion would not warrant a 10 percent rating 
under the appropriate Diagnostic Codes.  The examiner in 
January 2004 found full range of motion but also noted an 
additional 10 degrees of limitation based on DeLuca 
considerations.  This still would not warrant a 10 percent 
rating under the code for limitation of flexion.  There is no 
indication that extension is impaired to any extent.  
Consequently, considering rating the pain syndrome as 
arthritis, even with consideration of reported flare-ups and 
fatigability, would result in no more than a 10 percent 
rating.  The Board notes that there is no demonstrated 
incoordination and further that X-rays of the right knee in 
various projections have all been negative, without any 
findings of degenerative changes, spurring or narrowing.

In summary, the evidence does not support an evaluation in 
excess of the 10 percent presently assigned for his 
functional impairment from chondromalacia, now primarily 
expressed in complaints of pain in the right knee, and the 
separate 10 percent assigned for the residuals of a ligment 
tear, namely right knee laxity.    

Pursuant to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

While the veteran has indicated that his right knee has 
resulted in difficulties in standing for long periods of 
time, thus negatively impacting his ability to maintain his 
employment in maintenance, and he no longer has that job, he 
has now finished his schooling and is working as a social 
worker and counselor.  The Board finds that the evaluation 
currently assigned to the right knee adequately takes this 
degree of impact upon his earning capacity into 
consideration.  There is also no indication that the veteran 
has been frequently hospitalized for the treatment of his 
knee other than as noted above with regard to his surgeries, 
the last of which was in 1997.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.


ORDER

An increased evaluation for post operative retropatellar pain 
syndrome, with grade II chondromalacia, right, currently 
evaluated as 10 percent disabling, is denied.

An increased evaluation for right knee laxity, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


